    Case 1:16-cv-03591-GHW Document 201 Filed 12/17/20 Page
                                                     USDC   1 of 3
                                                          SDNY
                                                                    DOCUMENT
                                                                    ELECTRONICALLY FILED
                                                                    DOC #:
                                                                    DATE FILED: 12/17/20

                                                                        EDWARD A. FRIEDMAN
                                                                          efriedman@fklaw.com
                                                                                  212.833.1102

                                                                          December 16, 2020

BY ECF
                                                     MEMORANDUM ENDORSED
The Honorable Gregory H. Woods
U.S. District Judge, Southern District of New York
Daniel Patrick Moynihan United States Courthouse
500 Pearl Street, Room 2260
New York, New York 10007-1312

               Re:    Plumbers & Pipefitters National Pension Fund v. Davis,
                      No. 16-CV-3591-GHW

Dear Judge Woods:

                This firm represents defendant Amir Rosenthal. We respectfully submit this
letter jointly with Baker & Hostetler LLP, counsel for defendant Kevin Davis, and with the
consent of Cohen Milstein Sellers & Toll PLLC, counsel for Lead Plaintiff Plumbers &
Pipefitters National Pension Fund (the “Fund”), pursuant to Rule 2(C) of Your Honor’s
Individual Rules of Practice to request a pre-motion conference regarding Defendants’
anticipated Motion for the Issuance of a Letter of Request to Subpoena Foreign Nonparty W.
Graeme Roustan (the “Proposed Motion”).

                The Proposed Motion will ask this Court to issue a letter of request for
assistance from the Superior Court of Justice (Ontario, Canada) to aid in securing discovery
from W. Graeme Roustan (“Roustan”), a nonparty located in Ontario, Canada, who
possesses information that is relevant to the claims and defenses at issue herein. Defendants
understand that Roustan is a dual citizen of the United States and Canada, and they have
attempted to effect service of Roustan in the United States. His counsel, however, has stated
that Roustan is outside of the country and has not authorized him to accept service of
subpoenas duces tecum and ad testificandum issued by Defendants. Therefore, Defendants
believe that disclosure from Roustan may be obtained only through the issuance of a letter of
request by this Court pursuant to FED. R. CIV. P. 28(b) and 28 U.S.C. § 1781(b)(2).

               The Fund does not intend to oppose the Proposed Motion.

Factual and Legal Basis for the Relief Sought by the Proposed Motion

              As the Court is aware, this action arises out of the 2016 stock price decline
and subsequent bankruptcy of Performance Sports Group Ltd. (“PSG” or the “Company”).
PSG was a leading developer and manufacturer of sporting goods, which it sold to thousands
of worldwide retail customers under the Bauer (hockey) and Easton (baseball/softball and
hockey) brands, among others.


                                                                                     3554523.2
    Case 1:16-cv-03591-GHW Document 201 Filed 12/17/20 Page 2 of 3


The Honorable Gregory H. Woods              -2-                          December 16, 2020

                Defendants Davis and Rosenthal were, for most of the period preceding PSG’s
bankruptcy, the Company’s CEO and CFO, respectively. Roustan was the non-executive
chairperson of PSG’s Board of Directors (the “Board”) for over four years (from 2008 to
2012), and during the period immediately preceding PSG’s stock price decline, he was
engaged in a proxy contest seeking to rejoin the Company’s Board. The allegations that he
leveled against PSG leading up to and during that proxy contest are now relevant to the
Fund’s complaint (the Third Amended Complaint, or “TAC”), and Roustan himself is
identified in the TAC as a “source” for its allegations. See TAC at 1 & ¶ 44 (“The sources
for Lead Plaintiff’s allegations regarding Defendants’ fraudulent conduct were derived from
the investigation of Lead Counsel, which included, among other things: (1) an interview of
W. Graeme Roustan . . .”).

               Defendants seek to file the Proposed Motion to obtain discovery from Roustan
necessary to evaluate and respond to allegations of the TAC that arise from Roustan’s own
conduct, as well as the information that Roustan supplied to the Fund and the Fund has now
incorporated into the TAC.

                For example, among other things, Roustan is alleged to have commissioned
two “surveys” of certain of PSG’s retail customers, asking these customers to respond to
questions regarding certain aspects of PSG’s strategies and operations. See, e.g., TAC ¶¶ 20-
21, 65-67, 168, 176, 189. The Fund has alleged that Roustan’s “surveys” revealed “credible
evidence” that PSG had been engaging in “extreme discounting . . . on some orders simply to
make quarterly numbers,” that PSG was perhaps “dumping products at below cost to make
quarterly numbers,” and that “several retailers [were] asked by [PSG] to move orders forward
into an earlier quarter.” Id. ¶ 20. The Fund relies, in part, on Roustan’s alleged findings in
support of its contention that PSG was engaged in “aggressive” sales practices that created
risks that should have been disclosed to investors. Id. ¶¶ 22, 82, 119, 148, 172, 176, 189,
194, 198. Defendants believe that the so-called surveys were biased and unreliable, and that
their purported results do not support the allegations that the Fund attaches to them. The
Fund disputes Defendants’ belief. Discovery from Roustan regarding these purported
surveys, along with other allegations of the TAC, is therefore relevant to the Fund’s claims
and Defendants’ defenses.

                The burden to obtain cross-border discovery pursuant a letter of request is the
same as that under Rule 26: the application must seek the discovery of evidence “that is
relevant to any claim or defense of any party [ . . .], as well as information reasonably
calculated to lead to the discovery of admissible evidence, even if such information is not
admissible itself.” Blagman v. Apple, Inc., No. 12 CIV. 5453 ALC JCF, 2014 WL 1285496,
at *4 (S.D.N.Y. Mar. 31, 2014). Defendants respectfully submit that this burden is easily met
here, where Roustan is expressly named in the TAC as a “source” for its allegations. See
TAC ¶ 44. Indeed, the parties agree that Roustan possesses information that is relevant to the
claims and defenses in this litigation; both sides have identified him in their Rule 26(a) initial
disclosures, and as noted, Lead Plaintiff does not intend to oppose the Proposed Motion.

                                        *       *       *




                                                                                         3554523.2
          Case 1:16-cv-03591-GHW Document 201 Filed 12/17/20 Page 3 of 3


    The Honorable Gregory H. Woods              -3-                          December 16, 2020

                     Accordingly, Defendants respectfully request that the Court schedule a pre-
    motion conference at such time as would be convenient for Your Honor. In the alternative,
    in light of the Fund’s non-opposition to the Proposed Motion, Defendants request that the
    Court authorize the filing of the Proposed Motion without convening a pre-motion
    conference. Defendants are prepared to file the Proposed Motion immediately upon the
    Court’s authorization to do so.

                    We thank the Court for its attention to this matter and are available to discuss
    this or any other matter at the Court’s convenience.

                                                  Respectfully,

                                                  s/ Edward A. Friedman

                                                  Edward A. Friedman

    cc:   All Counsel of Record (by ECF)




Application granted. The Court waives the pre-motion conference requirement. Defendants are granted
leave to file their proposed motion. The Court expects that every fact presented to the Court for
inclusion in any request will be supported by a sworn affidavit provided by the movant.
SO ORDERED.

Dated: December 16, 2020
                                               _____________________________________
                                                       GREGORY H. WOODS
                                                      United States District Judge




                                                                                             3554523.2
